Citation Nr: 1135495	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  04-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for the service-connected lumbosacral strain.  

3.  Entitlement to a rating in excess of 20 percent for the service-connected residuals of a left knee injury.  

4.   Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).





ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from March 1962 to March 1970 and from July 1970 to July 1982, when he retired.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the RO.

In March 2006, the Board remanded the case to the RO for additional development of the record.  



FINDINGS OF FACT

1.  The service-connected PTSD is not shown to be productive of more than occupational and social impairment with reduced reliability and productivity due to symptoms such as sleep difficulty, irritability, isolation, flashbacks, anxiety, anger, depression and panic attacks; neither occupational and social impairment with deficiencies in most areas, nor an inability to establish and maintain effective relationships is demonstrated.

2.  The service-connected lumbosacral strain currently is shown to be manifested by forward flexion to 60 degrees or better; neither ankylosis, severe limitation of motion, loss of lateral bending, listing of the whole spine to the opposite side, marked limitation in forward bending in the standing position, associated neurological deficits, nor incapacitating episodes with prescribed bed rest are demonstrated.

3.  The service-connected left knee disability currently is shown to be manifested by full extension, nearly full flexion and mild degenerative changes and minimal weakness; neither instability nor recurrent subluxation is shown.

4.  The service-connected PTSD, lumbosacral strain and residuals of a left knee injury combine to a rating of 60 percent, but are not shown either individually or in combination to preclude the Veteran from securing and following substantially gainful employment consistent with his educational background and previous occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 50 percent for the service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.130 including Diagnostic Code (Code) 9411 (2010).

2.  The criteria for the assignment of a rating in excess of 20 percent rating for the service-connected lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Code 5293 (2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a including Diagnostic Codes 5235-5243 (2010).

3.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected residuals of a left knee injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, including Code 5257, 5260, 5261 (2010).

4.  The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353  (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The October 2003 letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above. 

In this regard, the letter informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002). 

The Veteran's service treatment records have been associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations.  These examinations are deemed adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, VA's duty is met. 

Increased Ratings

General Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's statements describing her symptoms are competent evidence to the extent that she can describe what she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  As explained hereinbelow, the Board finds that "staged" ratings are not warranted.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


A. PTSD

The Veteran's service-connected PTSD is currently rated as 50 percent disabling.

The rating criteria for rating mental disorders are as follows:

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

At a November 2003 VA examination, the Veteran reported having ongoing problems with depression and panic attacks along with increased psychiatric symptoms during the previous 3 to 6 months.  He expressed difficulty describing his symptoms, but did experience flashbacks, bad dreams, anger problems, withdrawal and isolation and sleeping difficulty.  He also reported having suicidal ideation without plan or intent and drinking alcohol to the point of intoxication in order to sleep.  

On mental status examination, the Veteran was noted to be casually dressed and neatly groomed.  He was alert and oriented, and his speech was tangential and lacking in detail at times.  His mood was mildly anxious with occasional inappropriate affect (i.e., smiling when talking about serious matters).  A GAF score of 55 was assigned.  

The VA medical records from 2005 to 2007 show that the Veteran received treatment for his psychiatric disability.  In December 2005, he reported having flashbacks, increased depression, nightmares and decreased alcohol intake.  He had fleeting thoughts of hurting himself that passed.  He had local friends and people he could call on if he needed assistance.  His mood was euthymic; affect was anxious and somewhat manic; his thoughts were relevant, and his speech was somewhat tangential.  He denied having hallucinations or delusional thoughts.  A GAF score of 55 was assigned.  

The Veteran essentially endorsed the same complaints in 2006 and continued to deny hallucinations or delusions.  A mental status evaluation indicated he was groomed well, calm, cooperative and oriented.  He demonstrated poor eye contact and had an increased volume of speech.  His affect was appropriate, and his thought processes were logical.  His mood was depressed and sad, but improvement was noted later.  On occasion, his mood and affect were not congruent (see January 2006 VA treatment record).  Insight and judgment were intact early in the year, but they were subsequently considered poor.  

The 2007 treatment records showed that he had sleep difficulties, fleeting thoughts of hopelessness, fewer panic attacks, improved anxiety levels, and less frequent nightmares.  On mental status examination, the Veteran was appropriately groomed, cooperative, attentive and interested; his mood was euthymic; he was alert and oriented; he was appropriate in affect and displayed no abnormal perception or thought content.  He also denied suicidal or homicidal ideation.  His insight and judgment were considered poor.  

On March 2011 VA examination, the examiner noted that the Veteran had sporadically attended outpatient treatment and had received no treatment since 2007.  He was noted to be on medication, and an August 2010 note from the Veteran's primary care physician indicated that the PTSD was "under control."  

The Veteran reported spending his time remodeling his home, reading, writing, landscaping around the home, and gourmet cooking.  He did his own shopping and dined out approximately once a week.  

The Veteran had been married and divorced 3 times and was currently single and not in a relationship.  He had 6 children with whom he had no contact, and contact with his family was rare.  He reported having no psychiatric hospitalization in the past 20 years and taking medication that decreased his anxiety and made him "less hostile."  

The Veteran denied having any periods of remission since his last VA examination.  Although he was vague about describing the frequency and severity of his symptoms, he continued to experience nightmares, anxiety attacks, self isolation, and feelings of doom.  He alternated between feeling very happy or depressed and was easily irritable and short tempered, but had had no physical altercations.  He tended to avoid situations that led to suicidal or homicidal thoughts.  He had suicidal thought in relation to his prostate problems to the extent that he wished to die.

On mental status evaluation, the Veteran was noted to be casually and appropriately dressed, and his hygiene and grooming were good.  He was alert, oriented, pleasant and generally cooperative, although he tended to provide vague responses.  His speech was fluent, coherent and normal in rate and volume.  His mood was euthymic, and his affect was normal in range and appropriate to content.   He denied having any significant depressive symptoms other than occasional suicidal ideation and continued to report having occasional anxiety with episodes of heightened anxiety.  

The Veteran denied having obsessive or compulsive behavior, and there were no inappropriate, reckless or impulsive behaviors noted or reported.  He did not have impairment of thought or communication.  While his ideation was slightly circumstantial, there were no psychotic symptoms noted.  His gross cognitive functioning appeared adequate, and his insight and judgment were fair.  A GAF score of 55 was assigned.

While the Veteran appeared to endorse some symptoms associated with a 70 percent rating, the Board finds that a higher rating is not warranted since the service-connected disability picture overall does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

The Veteran is shown to have occasional suicidal thoughts and possibly some difficulty in adjusting to stressful situations; however, he does not have obsessional rituals that interfere with routine activities; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.

Of the symptoms, including depression, anxiety, panic attacks, sleep difficulties, flashbacks, suicidal ideation and some irritability issues, the severity of these is reduced with the help of medication.  

The Veteran reported having difficulties in family relations as he has no contact with his children, little contact with other family members, and 3 failed marriages; however, he does have the ability to maintain effective relationships.  In this regard, the record shows that he has friends and people to assist him.

Moreover, the Veteran is shown to function well independently.  The record shows that he lives alone and takes care of all of his personal needs, which include shopping and keeping his home.  He also reported dining out once a week and having several interests.  

The Veteran's mood and judgment, which were depressed and poor at times, more likely result in reduced reliability and productivity overall.  While depressed at times, his moods also was noted to be euthymic, and there were times when judgment was noted to be fair and intact.

The Board also considered the GAF scores, which were 55 throughout the appeal.  This score represents disability picture that is productive of moderate symptoms and difficulty and more consistent with the criteria for a 50 percent rating rather than higher.  

Accordingly, on this record, the claim for an increased rating higher than 50 percent for the service-connected PTSD must be denied.  

The preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine may not be applied in this case.

The Board has also considered whether the evidence of record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), and specifically finds that it does not.  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria found in Code 9411 reasonably describe the Veteran's disability level and his symptomatology.  They account for his sleep disturbance and flashbacks, as well as his anxiety, panic attacks, isolation and depression.  

Furthermore, the evidence does not show that his PTSD causes marked interference with his activities of daily living, over and above that would be contemplated by the actual criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).   Thus, referral for extraschedular consideration is not indicated in this case.


B.  Lumbosacral Strain

The service-connected lumbosacral strain is currently rated as 20 percent disabling.

The applicable rating criteria for intervertebral disc disease were amended effective on September 23, 2002.  See 67 Fed. Reg. 54,345 -54,349 (Aug. 22, 2002). 

Effective on September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a , were amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003). 


Rating criteria for intervertebral disc disease in effect prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, intervertebral disc disease, a noncompensable evaluation is assigned for postoperative, cured intervertebral disc disease, a 10 percent evaluation is assigned for mild intervertebral disc disease, a 20 percent rating is assigned for intervertebral disc syndrome which is moderate with recurring attacks, a 40 percent rating is warranted for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief, and a 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293.


Rating criteria for intervertebral disc disease in effect from September 23, 2002 to September 25, 2003

Under the revised provisions of Diagnostic Code 5293, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  A 40 percent rating is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.


Rating criteria for diseases of the spine in effect prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, a 10 percent evaluation is warranted for slight limitation of motion of the lumbar spine, a 20 percent evaluation is assigned for moderate limitation of motion, and a 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under Diagnostic Code 5295lumbosacral strain warrants a no percent evaluation when manifested by slight subjective symptoms only.  A 10 percent rating is assigned when there is characteristic pain on motion.  

A 20 percent rating is assigned where there is muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  

A 40 percent rating is assigned for severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).


Rating criteria for diseases of the spine in effect from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.



Rating criteria for intervertebral disc disease, effective on September 25, 2003

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

At a November 2003 VA spine examination, the Veteran complained of having back stiffness and low back pain that sometimes radiated into the groin.  He had several different medications to help alleviate some of the pain.  Flare-ups were reported to occur approximately 6 to 8 times each month and led him to be bedridden for 2 to 3 days.  He estimated being incapacitated for about 20 days out of the month and having pain at these times that rated at 10/10.  

The primary precipitating factor to these flare-ups was primarily walking.  He reported being able to only walk for 3 to 5 minutes at a time before stopping and trying to walk a total of 15 to 20 minutes a day.  He was unable to sit for longer than 15 to 20 minutes.  It was noted that he was on various medications.  

The Veteran denied having bladder or bowel complaints, numbness, or weakness.  He used a 3-prong cane as well as a brace.  He was steady and did not have a history of falls.  

On examination, the Veteran's gait and tandem walking were noted to be steady.  His forward flexion of the lumbar spine was noted to be to 80 degrees with mild pain; lateral flexion and rotation were to 20 degrees, bilaterally, with pain.  Passive rotation pain was not as great.  His straight leg raise on the left was to 10 degrees, and on the right, was to 15 degrees.  There was no palpable spine pain.  

The X-ray studies revealed mild degenerative changes of both sacroiliac joints and minimal degenerative changes of the lumbosacral spine with degenerative disc disease of L5-S1.  

In December 2005, the Veteran reported not being on any medication and being off them for many months.  He denied having any neurological symptoms.  

A December 2007 VA treatment note reflects that the Veteran had back pain that rated as a 6 on average and an 8 at its worst.  The extent to which his pain interfered with his ability to function during the past 24 hours was 5.  There was no tenderness of the spine, and neither a sensory nor motor deficit was found.  

At a March 2011 VA examination, the Veteran did not report any new low back symptoms or radiculopathy.  He also did not report any physician-ordered bed rest since he retired in 1991.  He denied having flare-ups and bowel or bladder incontinence.  He continued to walk with a cane, and his gait was steady.  Walking 2 to 3 blocks increased his low back pain, as did bending over.

On examination, there was no back tenderness to palpation, swelling, redness, deformities, or muscle spasm with repetitive range of motion.  Forward flexion was from 0 to 60 degrees, absent 30 degrees of forward flexion due to the Veteran's reports of muscle strain beginning at 60 degrees.  Backward extension was from 0 to 30 degrees with pain beginning at 30 degrees.  Lateral flexion was from 0 to 30 degrees, bilaterally, with pain at 30 degrees.  Rotation was from 0 to 30 degrees, bilaterally, with pain at 30 degrees.  

The Veteran's straight leg raises were negative, and there was no weakness, decreased endurance, or easy fatigability with repetitive motion.  Repetition also did not change or increase his back pain.  The determination of pain was made based on grimacing by the Veteran during the repetitive motions at the degrees indicated.

Muscle strength in the lower extremities was 5/5, and there was no muscle atrophy, weakness, paralysis or contractures.  His muscle control and tone were good.

On this record, the service-connected lumbosacral strain is not shown to warrant a higher rating under either the former or the revised criteria.

The rule that the Veteran is entitled to the more favorable of the two versions of a regulation that was revised during his appeal allows application of the prior version of the regulations to the period on or after their effective dates.  See VAOPGCPREC 3-2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

In accordance with VAOPGCPREC 3-2000, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions.


Consideration of the former rating criteria for rating spine disabilities

Significantly, the Veteran's range of motion on VA examination have been shown to be no worse than to 60 degrees on forward flexion.  The findings demonstrate no worse than moderate limitation of motion as he retained a significant range of motion.  Therefore, the requirement for a higher rating under Code 5292 is not shown. 

There is no evidence of ankylosis, and he is not shown to have any neurological symptoms associated with intervertebral disc syndrome; therefore Codes 5289 and 5293 are not applicable.

There is no evidence that the Veteran's spine listed to the opposite side.  Limitation in forward bending is not marked.  Lateral bending was either moderately limited or full; there was no loss in lateral motion.  Based on these findings, the service-connected low back disability does not warrant a rating higher than 20 percent under Diagnostic Code 5295.  

The Board has considered additional factors noted in DeLuca, but finds that there are no additional findings to warrant an increase in rating.  In this regard, the Veteran reported at a November 2003 VA examination that he had frequent flare-ups of such severity to render him bedridden most days.  

However, these episodes of flare-ups have not been documented or confirmed by the medical records.  While he is competent to provide such evidence, his statements are not found to be credible.


Consideration of the revised rating criteria for rating spine disabilities

Since the Veteran has not been shown to have incapacitating episodes requiring prescribed bed rest, it is not appropriate to rate the disability under Code 5243 for intervertebral disc syndrome.

Under the General Formula, a higher rating of 40 percent may be assigned if limitation of motion is at 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  In the present case, forward flexion was no less than to 60 degrees and there is no ankylosis shown.  Further, neurological symptoms have been denied by the Veteran and have not been found on examinations.

As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(a); see also Thus, supra.

Both the former and the revised criteria reasonably describe the level of disability caused by the service-connected low back disability and contemplate the symptoms documented in the record.  In other words, the limitation of low back motion, pain, and other factors that relate to the function of the back are addressed by these criteria.  There is nothing unusual or exceptional in the symptoms or level of impairment that renders the schedular criteria inadequate.  Consequently, no referral is required.


C.  Residuals of a Left Knee Injury

The normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under 38 C.F.R. § 4.71a, Code 5260, a 10 percent rating is warranted where flexion of the leg is limited to 45 degrees, a 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Code 5261, a 10 percent rating is also appropriate where extension of the leg is limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, and a 30 percent rating is warranted for extension limited to 20 degrees.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23- 97 (1997); 62 Fed. Reg. 63,604 (1997).

On this record, the Board finds that the service-connected residuals of the left knee injury do not meet the criteria for a rating in excess of 10 percent.

The service-connected left knee disability currently is assigned a rating of 10 percent disabling under Diagnostic Code 5257 based on slight instability.  

On the November 2003 VA examination, there was no erythema, effusion or increased temperature in the left knee.  Left knee extension was to 0 degrees and flexion was to 140 degrees.  There was no apparent atrophy of the quadriceps, and the muscle function was slightly weakened at 4.5/5.  McMurray, Lachman, and anterior and posterior drawer tests were negative.  

The December 2007 VA treatment notes reflected that he had complaints of knee pain rated as a 6 on average and an 8 at its worst.  The extent to which his pain interfered with his ability to function during the past 24 hours was 5.  His reflexes were 2+, and strength was 5/5.

At a March 2011 VA examination, the Veteran complained of left knee pain that was rated at 7/10 and was present 75 percent of the time.  He reported taking medication that relieved 65 percent of his pain.  There was occasional weakness and stiffness.  He also reported giving way, but was unable to state the frequency.  There was heat and swelling that occurred approximately 2 to 3 times a week.  There was no redness, tenderness or flare-ups.  He wore a knee brace 50 percent of the time and had increased pain after standing for 15 minutes or walking 1 block.  He had occasional pain with the activities of daily living, but learned how to pace himself to avoid aggravating the knee.  

On examination, there was no redness, tenderness to palpation or crepitus with the range of motion.  His repetitive range of motion of the left knee was from 0 degrees (full extension) to 120 degrees of flexion.  Pain was not reported until 120 degrees,  and he denied having pain with flexion.  There was an absence of 20 degrees of full flexion due to his general body habitus.  There was no weakness, deceased endurance, or easy fatigability with repetitive motion of the left knee, nor was there any change in the degree of pain.  

The examiner noted that there was no evidence of instability in the knee.  Lachman, McMurray, and anterior and posterior drawer tests were negative.  

The record does not reflect any evidence of instability on examinations, therefore, moderate instability under Code 5257 is not shown.

Left knee extension is full without pain and flexion is limited to 120 degrees only due to the Veteran's body habitus.  He was noted to have knee pain, but this was only noted at 120 degrees.  Based on the findings, a compensable rating is not assignable on the basis of limitation of flexion or extension.

Other factors were considered that could produce additional impairment; however, none were shown to be of such a severity as to change the rating.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca, supra.  In this regard, only minimal weakness was found on the 2003 examination, and no weakness was found on the 2010 examination.  

Diagnostic Code 5256 is not applicable since there is no objective evidence that the Veteran's left knee is ankylosed.  See 38 C.F.R. § 4.71a, Code 5256 (2010).

As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine may not be favorably applied in this case.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(a); see also Thus, supra.

Here, the Veteran's left knee has not demonstrated any limitation of motion due to service-connected disability, and the minimal symptoms that are shown are contemplated by the schedular criteria.  Thus, both the symptoms and the level of impairment are adequately addressed in the criteria.  As there is nothing unusual or exceptional shown with regard to the service-connected left knee disability, a referral for extraschedular consideration is not required.  


TDIU

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16.

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."

Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In the present case, the service-connected disabilities of posttraumatic stress disorder (rated 50 percent), lumbosacral strain (rated 20 percent), and residuals of a left knee injury (rated 10 percent) have a combined rating of 60 percent.  Since the combined rating is less than 70 percent, a TDIU rating cannot be awarded under 38 C.F.R. § 4.16(a).  

Consequently, the Board consider whether the matter should be referred to the Director, Compensation and Pension Service for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).  

The information provided on the Veteran's claim shows that he completed 4 years of high school and college.  He had several medical training courses throughout his military career and held several jobs after service including security work and as a  mail handler and van driver.  The longest job held was as a postal worker, from which he retired in 1991.  He reports not working since 1998.

On November 2003 VA spine examination, the claims file was not reviewed.  The Veteran's main complaint was how his back disability affected his career.  He noted retiring from the Post Office in 1991 because he was unable to continue with the workload involved in his job.  He also reported retiring at this time, in part, due to his PTSD.  

In connection with the March 2011 VA examination, the claims file was noted to have been reviewed and pertinent aspects of the Veteran's history were reported.  The service-connected low back and left knee disabilities were evaluated and diagnosed as being manifested by degenerative arthritis of the lumbar spine without radiculopathy and mild left knee degenerative arthritis.  

The opinion of the VA examiner was that, in the Veteran's current state of physical health, it seemed that he could work appropriately in sedentary and not physical employment secondary to deconditioning of his lumbar muscles.  Sedentary employment would clearly be consistent with educational and work experience.  

At the March 2011 VA PTSD examination, the examiner noted that the claims file had reviewed, and pertinent aspects of the service-connected PTSD were noted. 

The Veteran reported missing a lot of work at his job with the Post Office because of being under a lot of stress related to significant marital discord.  He currently spent his time remodeling an old home purchased several years earlier.  

The VA examiner opined that the Veteran's employment might be limited due to irritability, anxiety and sleep disturbance; however, he was not precluded from securing and maintaining substantially gainful employment due solely to his PTSD symptoms.  The examiner noted that the Veteran engaged in productive tasks during the day with adequate attention and concentration.

In light of the Veteran's education and previous employment experience, as well as his current activity level, and the opinions expressed by the VA examiners, the Veteran is not shown to be precluded from engaging in all forms of substantially gainful employment, given his prior educational attainments and work background.  In the absence of evidence of unemployability, a referral for extraschedular consideration is not required.  


ORDER

An increased rating in excess of 50 percent for the service-connected PTSD is denied.

An increased rating in excess of 20 percent for the service-connected lumbosacral strain is denied.

An increased rating in excess of 10 percent for the service-connected residuals of a left knee injury is denied.

A total rating based on individual unemployability by reason of service-connected disability is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


